Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.
 
Status of Claims
Claims 1-5 and 8-19 are pending as of the reply and amendments filed on 1/5/22. Claims 6-7 have been canceled; claims 1-4 and 9-16 are currently withdrawn from examination due to the restriction requirement. Claims 17-19 are new and have been included for examination. Claims 5, 8, and 17-19 are currently under examination.
The 103 rejection of claims 5-8 over Tsuruoka, WO 2011077760 in view of Bryans, US 20030212133 is withdrawn in consideration of the amendments to the claims. 
Applicant has presented arguments about why new claims 17-19 are nonobvious and patentable over Tsuruoka in view of Bryans. Although these claims haven’t been examined yet, Applicant’s arguments are summarized and addressed below, inasmuch as they may pertain to a new rejection. 

Applicant’s argument is not found persuasive. The new claims don’t recite treating a particular patient population; the claims only recite the active step of administering a compound to a subject. In other words, the treated subject in claims 17-19 is not limited to any specific patient population, and encompasses any subject. If the prior art teaches the active step of administering to a subject a compound selected from the group consisting of Cyclo(L-Leu-L-Pro), Cyclo(L-Phe-L-Pro) and Cyclo(L-Tyr-L-Pro), or a salt thereof, it meets the claim limitations. Regarding “for improving sleep-awakening rhythm”, if the prior art teaches the step of administering to a subject a compound selected from the group consisting of Cyclo(L-Leu-L-Pro), Cyclo(L-Phe-L-Pro) and Cyclo(L-Tyr-L-Pro), or a salt thereof, it would necessarily meets this limitation. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Upon consideration of the amendments, a new rejection 103 is made, discussed below.
Claims 5, 8, and 17-19 were examined.
Claims 5 and 8 are allowed. Claims 17-19 are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et. al., WO 2011077760 A1 (publ. 6/30/2011, of previous record). 
The claims are drawn to a method for improving sleep-awakening rhythm comprising administering to a subject a compound selected from the group consisting of Cyclo(L-Leu-L-Pro), cyclo(L-Phe-L-Pro), and Cyclo(L-Tyr-L-Pro), or a salt thereof.
Tsuruoka teaches antidepressant compounds which are free of side effects, comprising a cyclic dipeptide 2,5-diketopiperazine structure as an active agent (Abstract; para [0001], [0007-0009]). Tsuruoka teaches the antidepressants to have a prophylactic and/or therapeutic effect on depression, depressed mood, hypobulia, anxiety, or insomnia (para [0014]). The antidepressant compounds are taught to include (3S,8aS)-pyrrolo[1,2-a]pyrazine-1,4-dione, hexahydro-3-(2-methylpropyl)-, also referred to as “compound E” (para [0015]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Tsuruoka teaches administering the antidepressant compound in a composition with carriers, excipients, antioxidants, stabilizers, etc. to a human for treatment (para [0029]), and further teaches the 
It would have been prima facie obvious to have administered Cyclo(L-Leu-L-Pro) as described above in the form of a pharmaceutical composition, food, or beverage to a subject having depression, depressed mood, hypobulia, anxiety, or insomnia, in view of Tsuruoka. Tsuruoka teaches (3S,8aS)-pyrrolo[1,2-a]pyrazine-1,4-dione, hexahydro-3-(2-methylpropyl)-, also referred to as “compound E” use in the treatment of insomnia, depression, depressed mood, hypobulia, or anxiety. As such, it would have been prima facie obvious to have administered Cyclo(L-Leu-L-Pro) as described above in the form of a pharmaceutical composition, food, or beverage to a subject having depression, depressed mood, hypobulia, anxiety, or insomnia in view of Tsuruoka, with a reasonable expectation of success. Claims 17-19 recite administering the compound to “a subject”, which has been interpreted by the examiner as any subject, as the claims don’t recite a specific patient population to be treated. Regarding “for improving sleep-awakening rhythm”, if the prior art teaches the step of administering to a subject Cyclo(L-Leu-L-Pro), it would necessarily meet this limitation. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As Tsuruoka teaches the step of administering to a subject Cyclo(L-Leu-L-

Conclusion
Claims 5 and 8 are allowed. Claims 17-19 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627